Citation Nr: 0629490	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-15 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of left thoracotomy for recurrent 
spontaneous pneumothorax with emphysematous changes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1958 to April 1961.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Roanoke RO.  In June 2006, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, it is noteworthy that the RO properly 
considered the matter of service connection for a psychiatric 
disability de novo.  While a December 1961 rating decision 
denied service connection for emotional instability on the 
basis that such is a constitutional or developmental 
abnormality (and not a compensable disability), the current 
claim encompasses cyclothymia and generalized anxiety, 
entities that were not considered in the 1961 rating.  
Furthermore, while an October 1999 rating decision denied 
service connection for anxiety as not-well-grounded, the VCAA 
provided that claims denied at that time as not well grounded 
should be readjudicated.  

The record shows that the veteran has had acquired 
psychiatric disability diagnosed. His service medical records 
reveal psychiatric complaints and treatment in 1960 and 1961.  
A psychiatric evaluation and medical advisory opinion are 
needed to determine if the veteran's current psychiatric 
disorder is related to his service (and specifically the 
psychiatric complaints noted therein).

On October 2002 VA respiratory disorders examination, the 
examiner specifically noted that the veteran's claims file 
had not been reviewed.  The provider of pulmonary functioning 
testing reported that the veteran's performance was 
suboptimal and recommended another study.  Furthermore, 
revised criteria for rating respiratory disorders take effect 
on October 6, 2006.   From their effective date, the veteran 
is entitled to a rating under the revised criteria.  
Accordingly, another respiratory disorders examination is 
necessary.

Finally, the veteran indicated that he receives all of his 
medical treatment at the Salem VA Medical Center (VAMC).  The 
most recent treatment records from that facility associated 
with the claims file are dated in July 2002, suggesting that 
there may be treatment records that are outstanding.  As VA 
treatment records are constructively of record, and are 
likely to contain pertinent information, they must be 
secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  All Salem VAMC records pertaining to 
treatment or evaluation the veteran 
received for lung or psychiatric 
disability since July 2002 should be 
secured for the claims file.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of the veteran's current 
psychiatric disability.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should provide opinions as 
to (a) the proper diagnosis for the 
veteran's current psychiatric disability 
(b) whether the current psychiatric 
disability is an acquired psychiatric 
disability (versus a personality disorder 
or a constitutional or developmental 
abnormality, which may not be service 
connected), and (c) whether any current 
acquired psychiatric disability is, at 
least as likely as not, related to the 
complaints noted in service (or is 
otherwise related to service).  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should also arrange for the 
veteran to undergo a VA respiratory 
disorders examination to determine the 
current severity of his service connected 
respiratory disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and all indicated testing 
should be completed.  The examiner should 
be provided both the current criteria for 
rating respiratory disorders, and those 
that will take effect on October 6, 2006.  
The findings reported must be 
sufficiently complete to evaluate the 
respiratory disability under both the 
current and the revised criteria.  The 
findings/studies must include pulmonary 
function testing (both before and after 
bronchodilator) with FEV-1, FVC, and 
DLCO(SB) percentages, and maximum 
exercise capacity, and be sufficient to 
allow for rating under all pertinent 
criteria.  

The examiner should also note any 
musculoskeletal impairment associated 
with the thoracotomy in service (e.g., 
any painful scar/associated functional 
limitation).  The examiner must explain 
the rationale for any opinions given.

3.  The RO should then readjudicate the 
claims.  If either remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


